Citation Nr: 0327188	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-09 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Whether the veteran is competent to handle disbursement of 
funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1972 to August 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found the veteran incompetent  to handle 
disbursement of funds.    

In April 2002, the RO awarded a total rating for compensation 
purposes based on individual unemployability.  That issue is 
no longer on appeal.


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has not received the necessary notice.

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a) which provides that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

The RO attempted to schedule the veteran for a VA examination 
to determine his competence.  The veteran reportedly failed 
to appear for the examination.  Where a claimant fails 
without good cause to report for a necessary examination 
scheduled in conjunction with any claim other than an 
original claim for compensation, the claim will be denied.  
38 C.F.R. § 3.655(a), (b) (2003).  However, the letter 
notifying the veteran of this examination is not contained in 
the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.

2.  The RO should obtain a copy of the 
letter advising the veteran of the VA 
examination scheduled in April 2001.  If 
the RO is unable to obtain this notice, it 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the veteran's 
competency.  The RO should make the claims 
folder available to the examiner for 
review.  The examination report should 
reflect that such a review was made.  

The examiner should offer an opinion about 
whether the veteran is a mentally 
incompetent person who because of injury 
of disease lacks the mental capacity to 
contract or to manage his own affairs, 
including disbursement of funds without 
limitation.  The examiner's determinations 
relative to incompetency should be based 
on upon all evidence of record and there 
should be a consistent relationship 
between the percentage of disability, 
facts relating to commitment or 
hospitalization and the holding of 
incompetency.  

The examiner should offer a rationale for 
the opinion.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
competency.   

5.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


